COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-16-00245-CV


Jon Gower, Individually and as            §    From the 431st District Court
Representative of the Estate of
Aaron Ashley Gower

                                          §    of Denton County (14-07848-431)
v.

University Behavioral Health of
Denton a/k/a UHP, LP d/b/a                §    July 20, 2017
University Behavioral Health of
Denton; Universal Health Services,
Inc.; and Nishendu M. Vasavada,
M.D.                                      §    Opinion by Chief Justice Livingston

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s orders that dismissed the claims of Jon Gower,

individually and as representative of the estate of Aaron Ashley Gower and that

required him to pay attorney’s fees. It is ordered that the orders of the trial court

are reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.
      It is further ordered that appellees University Behavioral Health of Denton

a/k/a UHP, LP d/b/a University Behavioral Health of Denton; Universal Health

Services, Inc.; and Nishendu M. Vasavada, M.D. shall jointly and severally pay

all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston